                Case 1:20-cv-03010-CM Document 5 Filed 01/07/21 Page 1 of 4

                                                                                          USDCSDNY
                                                                                          DOCUMENT
U ITED STATES DISTRICT COU RT
SOUTl IER DISTRICT OF EW YORK                                                             ELECTRONICALLY~
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- -    X         . IX)C #:         I   I

                                                                                          DATE Fll,ED: / / 7/ 1 l
GR.EVY GLRARD PIERRE-LO UIS,

                              Petitioner,
                                                                                  16 Cr. 54 1 (CM) /
                     - V, -                                                       20 Cv. 3010 (CM)

 UN I rl:D STATE, .
                   Respondent.


 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- -   X




              ORDER REGARDI


         WI ll ~REJ\S Defendant Grevy Gerard Pierre-Louis ("·Pierre-Louis'· or the ··Defendant"·) has

fi led a motion pursuant to 28 U.S.C.                  9 2255      on the ground. among others. that certain of

Defendant· s former counsel. specificall y James Branden. Esq.: Conor Mc amara. Esq .. and Russ

Kofman. Esq .. (hereafter, ··Counsel .. ) provided ineffecti ve assistance in connection wi th

Defendant' s entry of a guilty plea and appeal;

         WI ll ~REAS the Government. after reviewing the motion papers. has concl uded that

Counsel"s test imony will be needed in order to al low the Government to respond to certain aspects

of the motion:

          WHEREAS the Court. after reviewing the motion papers. is satisfied that Counscl·s

testimony is needed in order to al low the Government to respond to the motion:

          WI IEREAS the Co urt is cognizant that. absent court order or informed consent. eth ical

concerns may inhibit Counsel from di sclosing confidential in fo rmation rel ating to a prior client

 e\ en in the absence of a pri vilege. see, e.g. . AB/\ Standing Comm. on Ethics and Pro f'.
              Case 1:20-cv-03010-CM Document 5 Filed 01/07/21 Page 2 of 4



Responsibility Formal Op. 10-456 (July 14. 20 10). Disclosure o(Jnformation to Prosecutor When

Lcrn yer 's Former Client Brings Ineffective Assistance of Counsel Claim: and

          WHEREAS by making the motion, the Defendant has waived as a matter of law the

attorney-client privilege with respect to the issues necessary to resolve his motion;

          IT IS I IEREBY ORDER ED that Counsel. within 45 days of the date of this Order. shall

serve on the United States Attorney's Office for the Southern District of       cw York an affidavit

addressing spcc i fical ly ( 1) for Mr. Branden. whether or not he advised the dcf'cndant that his

sentencing exposure would be capped at 15 years. and whether or not he advised the defendant to

agree with all statements made by the Court during hi s plea al locution; and (2) for Mr. Mc amara

and Mr. Kofman. whether or not they received a request to file a notice of appeal after sentencing

from the defendant and, if so. what response was made to that request; and it is further

          ORDERED that Defendant Grevy Gerard Pierre-Louis execute and return to thi s Court.

within 30 days of the date of thi s Order, the accompanying "Attorney-Client Privilege Waiver

(In formed Consent)" form. If the document is not received by the Court by that date. the Court

wi II deny the motion. on the ground that the movant l'ai led to authori;:c the disclosure of

information needed to permit the Government to respond to the motion.


D ated:    cw York.   t:w Y ork
          January 7. 2021
                                                                          ...
                                                      110. ORA13L I:: COLl JEE      MCMAI 10
                                                      UNITED STATES CIII Er JUDC:iE




                                                  2
               Case 1:20-cv-03010-CM Document 5 Filed 01/07/21 Page 3 of 4



U ITED STATES DISTRICT COU RT
SOUTI IER        DISTRICT OF             EW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- -   X


 GREVY GERARD PIERRE-LO UIS,
  a/k/a --Cadillac Slim,"
  a/k/a ··Caddy:·
                      Petitioner.                                                 16 Cr. 541 (C M) /
                                                                                  20 Cv. 30 IO (CM)
                     -   \'.   -

 lJ ITU) STJ\Tl:S.
                               Respondent.


 - - - - - - - - - - - -- - - - - - - - - - - - - - - - - - - - - - - -- -   X




                               Attorney-Client Privilege Waiver (Informed Consent)

To: Defendant Grcvy Ge rard Pierre-Louis. ( Reg.                         o. 13828-104):

         You ha\ c made a motion based. in part, on the ground that you receiv1.:d ineffecti\'e
assistance from your fo rmer lawyers. James Branden. Conor Mc amara. and Russ Kofman. Esq.
("·your former attorneys .. ). The Court has reviewed your papers and determ ined that it needs your
former attorneys· testimony in order to evaluate your motion.

       By making this motion. you have waived the attorney-client privilege you had with James
Branden. Conor Mc amara, and/or Russ Kofman, Esq. to the extent relevant to determining your
motion. This means that if you wish to press your motion. you cannot keep the communications
between yourself and your former attorneys a secret- you must allow them to be disclosed to the
Government and to the Court pursuant to court order. The Court has already issued an Order (copy
attached) ordering your former attorneys to provide an affidavit to the Government. Additionall y.
the Government may di scuss with your fo rmer anorm:ys communications between each of them
and yo u regarding your criminal case and subsequent appeal. consistent v. ith your waiver of the
altorne)-clicnt pri vi lege by making your motion. This In fo rmed Consent form is designed to
ensure that you fu lly understand and agree to this.

        1f you wish to proceed with your moti on, you must sign this statement and return it to the
Court. The form consti tutes your authorization 10 your former attorneys to disclose confidential
communications: (I) in response to a Court order: and (2) to the extent necessary to shed light on
the allegations or ineffec ti ve assistance of counse l that are raised by your motion.
            Case 1:20-cv-03010-CM Document 5 Filed 01/07/21 Page 4 of 4



         You should know that if you sign this authorization, you run the ri sk that yo ur former
attorneys will contradict your statements about their representation of you. However, you should
also kno'v\ that the Court may deny your moti on if you do not authoriLe your former attorneys to
testily in thi s matter.

        You must return this form. signed by you. within 30 days o!'the date of the accompanying
Order. I f the Court docs not receive this form. signed by you. within that time. the Court may den)
:our motion.

                                      AUTHORIZATIO

          have read the Court· s Order dated _ _ _ _ _ _, 202 1 and thi s document headed
Attorney-C lient Pri vilege Waiver (Informed Consent). hereby authorize my former counsel,
James Branden, Conor Mc amara, and Russ Kofman, Esq. to testify in this matter only pursuant
to court order. and only to the extent necessary lo shed light on the allegations of ineffective
assistance of counsel that arc rai cd by my motion.

                                                             Dated: - - - - - - - - - - -

                                                                                 ---,----,--   --   -
                                                                        Grevy Gerard Pierre-Louis




                                                 2
